Citation Nr: 0528510	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  03-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post operative right ankle fracture with osteochondritis 
dissecans of the medial aspect of the talar dome, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for low back disability 
as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied an increased evaluation 
for post operative right ankle fracture with osteochondritis 
dissecans of the medial aspect of the talar dome, evaluated 
as 10 percent disabling.  By a rating action dated in April 
2005, the 10 percent disability rating assigned to the 
veteran's right ankle disability was increased to 20 percent.  

The January 2002 rating decision also denied service 
connection for low back disability as secondary to post 
operative right ankle fracture with osteochondritis dissecans 
of the medial aspect of the talar dome.  By way of history, 
the Board notes that the RO previously denied entitlement to 
service connection for low back disability on a direct basis 
in May 1996 and on a secondary basis in July 1999.  Both 
denials were based on the finding that the claim was not well 
grounded.  

In February 2001, the veteran asked that the claim for 
service connection for a low back disorder as secondary to 
his service-connected ankle disorder be reopened.  The RO 
accepted the veteran's request as a motion for readjudication 
of his claim in light of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA), Sec. 
7(b)(1) (Nov. 9, 2000) (providing for de novo readjudication 
of claims denied as not well grounded between July 14, 1999 
and November 9, 2000).  Accordingly, the RO re-adjudicated 
the claim on a secondary basis in January 2002.  In his 
notice of disagreement and substantive appeal, the veteran 
has limited the issue to secondary service connection.

The Board remanded the matter to the RO via the Appeals 
Management Center (AMC) in November 2004 for the purpose of 
obtaining additional evidence.  In June 2005, the matter was 
returned to the Board for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's service-connected right ankle disability is 
manifested by marked limited of motion with no evidence of 
ankylosis or malunion of the tibia and fibula; the veteran 
has not submitted evidence tending to show that his right 
ankle disability is unusual, requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.

3.  The preponderance of the evidence is against a finding 
that there is a nexus between the veteran's low back 
disability (degenerative lumbar spondylosis and 
spondylolisthesis) and his service-connected post operative 
right ankle fracture with osteochondritis dissecans of the 
medial aspect of the talar dome.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
post operative right ankle fracture with osteochondritis 
dissecans of the medial aspect of the talar dome have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2005).

2.  Low back disability (degenerative lumbar spondylosis and 
spondylolisthesis) is not proximately due to or the result of 
a service-connected right ankle disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in July 2001 and January 2005, the first of 
which was mailed to the veteran prior to the initial 
adjudication of this appeal, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claims for an 
increased rating and service connection, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
that VA had requested.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO described the type(s) of 
evidence he needed to submit to support his claims.  The 
January 2005 letter specifically informed the veteran to 
provide the RO notice of (submit) any other evidence or 
information that he felt would support his claims.  The July 
2001 and January 2005 letters therefore provided the notice 
of all four elements that were discussed above.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

The January 2002 rating decision, January 2003 Statement of 
the Case (SOC), and April 2005 Supplemental Statement of the 
Case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claims for an 
increased rating and service connection on a secondary basis.  
The January 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Treatment records from the Albuquerque VA Medical Center 
(VAMC), the Las Vegas VA Outpatient Center (VAOC), G.N. Gold. 
M.D., Presbyterian Hospital, and the Health Centers of 
Northern New Mexico are associated with the claims folder.  
Records and decisions from the Social Security Administration 
(SSA) have also been secured.  The veteran has not identified 
any additional outstanding medical records that would be 
pertinent to the claims on appeal.  Indeed, in a statement 
received in January 2001, the veteran reported that he all 
his treatment records could be obtained from the Albuquerque 
VAMC and Las Vegas VAOC.  The veteran has also been afforded 
VA examinations for the purpose of determining the severity 
of his right ankle disability and the nature and etiology of 
his low back disability.  The Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Diagnostic Code 5271 provides that where there is moderate 
limited motion of the ankle a 10 percent rating will be 
assigned.  Where there is marked limited motion of the ankle 
a 20 percent evaluation will be assigned.

Service connection for the residuals of a fracture of the 
right ankle was granted in May 1996.  A noncompensable 
disability evaluation was initially assigned.  However, 
following the assignment of a temporary total disability 
evaluation for a period of convalescence under 38 C.F.R. 
§ 4.30, the veteran was assigned a 10 percent disability 
evaluation for the residuals of a post operative right ankle 
fracture.  The 10 percent rating remained in effect until the 
veteran filed his claim for an increased evaluation in 
February 2001.  The disability rating was increased to 20 
percent during the course of the appeal.  

Evidence received in support of the veteran's claim for an 
increased evaluation includes the aforementioned treatment 
records from Dr. Gold, the Albuquerque VAMC, the Las Vegas 
VAOC, Presbyterian Hospital, and the Health Centers of 
Northern New Mexico.  Much of this evidence was included in 
the records received from the SSA.  These records reflect the 
veteran's treatment for multiple health care problems 
including, but not limited to, hypertension, coronary artery 
disease, blackouts, chronic low back pain, and ankle pain.  
With respect to the veteran's right ankle disability, the 
records merely indicate that the veteran continues to 
complain of right ankle pain with limitation of motion.  None 
of the records contained any findings pertaining to the 
actual ranges of motion of the ankle.  

Consideration has also been given to reports of VA 
examinations conducted in August 2001, December 2001, and 
March 2005.  At his August 2001 examination, the veteran 
complained of a constant throbbing of the right ankle.  He 
said there was an area of hypersensitivity on the dorsal 
aspect of his ankle.  He stated the pain was aggravated by 
prolonged walking.  The veteran indicated that his ankle 
would occasionally give.  He denied use of crutches, brace, 
cane, or corrective shoe.  There was no swelling of the 
ankle.  The veteran was sensitive to light touch over the 
proximal aspect of this third metatarsal dorsally.  The ankle 
was stable to external stresses.  There was no anterior 
drawer sign present.  Range of motion testing showed flexion 
to 42 degrees and dorsiflexion to 18 degrees.  X-rays showed 
a status post fractured right ankle with osteochondritis 
dissecans of the medial aspect of the talar dome.  

The report of the December 2001 examination indicated that 
the veteran had plantar flexion to 35 degrees and 
dorsiflexion to 7 degrees.  There was also no evidence of 
instability.  Early degenerative changes were visualized by 
x-ray.  

Similar findings were made when the veteran was examined in 
March 2005.  At that examination, the active range of motion 
of the veteran's right ankle was eight degrees dorsiflexion 
and 40 degrees plantar flexion.  Inversion was 20 degrees 
actively and 15 degrees actively.  Pain was again noted over 
the anterior talofibular ligament to palpation.  Drawer sign 
was negative in the right ankle.   There was good stability 
on lateral medial stressing.  Repetitive motion was 
instituted on the right ankle and this produced some mild 
increase in pain.  The examiner noted that repetitive 
activity would likely result in increased fatigability and 
weakness.  X-rays shows mild joint space narrowing.  The 
diagnosis was degenerative joint disease of the right 
talotibial articulation with limited motion.

Based on the above evidence, the Board finds that a rating in 
excess of 20 percent for the veteran's right ankle disability 
is not warranted.  The veteran is already receiving the 
maximum rating assignable under Diagnostic Code 5271.  

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  There is no basis for a rating in excess of 20 
percent based on limitation of motion due to any functional 
loss as the veteran is receiving the maximum schedular rating 
for limitation of motion of the ankle.  Johnston v. Brown, 10 
Vet. App. 80 (1997).

The Board acknowledges that there is evidence of degenerative 
changes in the right ankle.  However, because the veteran is 
already receiving the maximum evaluation for limitation of 
motion, additional compensation for arthritis pursuant to 
Diagnostic Code 5003 is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).

The Board has also looked at other Diagnostic Codes for 
rating ankle disability and they do not provide a method for 
assigning a higher evaluation.  The veteran does not have 
malunion or nonunion of the tibia and fibula, ankylosis of 
the ankle, ankylosis of subastragalar or tarsal joint, or 
malunion of the os calcis or astragalus.  Therefore, 
Diagnostic Codes 5262, 5270, 5272, and 5273 are not 
applicable.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension (C&P) 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2004).  The criterion for such an 
award is a finding that the case presents an exceptional or 
unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The evidence of record does not indicate the veteran is 
frequently hospitalized for service-connected ankle 
disability.  The veteran has not argued to the contrary.  
However, he has made some assertions that his right ankle 
interferes with his employment.  The evidence of record does 
not support this contention.  When his claim for SSA 
disability benefits was initially considered in February and 
April 2000, the SSA found that the veteran was not disabled 
due to his complaints of blackouts, low back pain, and right 
ankle pain.  The SSA determined that the veteran would be 
capable of performing sedentary forms employment.  The 
subsequent decision to grant disability benefits did not 
consider the veteran's right ankle disability as a 
significant factor.  In short, there is no objective evidence 
that the veteran's right ankle disability, in and of itself, 
has resulted in marked interference with employment.  The 
Board also finds that the current evaluation is consistent 
with a marked limitation of function in the ankle and is 
adequate to compensate him for the considerable industrial 
impairment that results.  See 38 C.F.R. §§ 4.1, 4.10. The 20 
percent disability evaluation currently assigned to the 
veteran's left ankle disability clearly contemplates any 
interference with employment that may occur.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action.  See VAOPGCPREC 6-96.

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition. 38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a); Allen v Brown, 7 Vet. App. 
439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

As part of the current appeal, the veteran does not contend 
that his low back disability (diagnosed as degenerative 
lumbar spondylosis and spondylolisthesis) is a direct result 
of his military service.  He has made no indication that the 
condition arose during his active service or is etiologically 
related thereto on a direct basis.  Rather, he asserts that 
his service-connected right ankle disability caused his low 
back disability. 

In this regard, the preponderance of the evidence fails to 
establish an etiological relationship between the veteran's 
low back disability and his service-connected post operative 
right ankle fracture with osteochondritis dissecans of the 
medial aspect of the talar dome.  There is ample evidence 
from the SSA, Dr. Gold, the Albuquerque VAMC, and Las Vegas 
VAOC demonstrating that the veteran suffers from a severe 
disability of the low back, which has been diagnosed as being 
degenerative lumbar spondylosis and spondylolisthesis and 
spinal stenosis.  Competent medical evidence establishing an 
etiological link between the veteran's low back disability 
and his right ankle disability has not been established, 
however.  On the contrary, when the veteran was examined by 
VA in December 2001, the VA examiner specifically opined that 
that it was "difficult, if not impossible, to assign the 
problems in his lumbosacral spine as secondary to the 
ankle."  Further, although it was probable that the veteran 
did throw some more stress on his lumbosacral spine secondary 
to his right ankle disability, the examiner stated that he 
could not believe that the excessive degenerative changes of 
the spine and spinal stenosis resulted from the ankle 
disability.  Moreover, the examiner observed that there were 
several areas involved in the veteran's lower lumbosacral 
spine but not in the higher lumbosacral spine to the same 
extent.

The veteran's current assertion that his current low back 
disability is a result of his right ankle disability must 
fail.  His lay testimony alone is not competent evidence to 
support a finding on a medical question requiring special 
experience or special knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for low back disability as 
secondary to service connected right ankle disability and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement to an increased disability evaluation for post 
operative right ankle fracture with osteochondritis dissecans 
of the medial aspect of the talar dome is denied.

Entitlement to service connection for low back disability as 
secondary to service connected right ankle disability is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


